This appeal is from an order and judgment of the Circuit Court of Pike County, proceedings of habeas corpus in behalf of the three appellants, Samuel Robertson, Alto McWilson, and Roy McWilson denying bail.
We have attentively considered the record and have reached the conclusion that the court erred in making said order, which is hereby reversed. *Page 19 
It is further ordered that the defendants, Samuel Robertson, Alto McWilson, and Roy McWilson, each be allowed bail in the sum of $2,500, as provided by law.
Reversed and remanded, with instructions.